                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

JOSEPH ALEXANDER, #70898,                   )
                                            )
       Plaintiff,                           )
                                            )
       v.                                   ) CIVIL ACTION NO. 1:20-CV-30-ALB
                                            )
HOUSTON COUNTY JAIL, et al.,                )
                                            )
       Defendants.                          )

                                           ORDER

       This case is before the court on a Recommendation of the Magistrate Judge entered on

January 17, 2020. (Doc. 5). There being no timely objections filed to the Recommendation, and

upon an independent review of the file, the Recommendation is ADOPTED, and it is hereby

ORDERED that:

       1. Plaintiff’s claims against Defendant Houston County Jail are DISMISSED with

prejudice prior to service of process under 28 U.S.C. § 1915A(b)(1);

       2. Defendant Houston County Jail is TERMINATED as a party to this complaint.

       The Clerk of the Court is DIRECTED to enter this document on the civil docket as a final

judgment as to Defendant Houston County Jail pursuant to Rule 58 of the Federal Rules of Civil

Procedure.

       This case is not closed and is referred to the United States Magistrate Judge for further

proceedings.

       DONE and ORDERED this 14th day of February 2020.


                                                 /s/ Andrew L. Brasher
                                            ANDREW L. BRASHER
                                            UNITED STATES DISTRICT JUDGE
